            Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 1 of 32




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
_______________________________________
                                        |
PENNY HART,                             |
                                        |             COMPLAINT
                        Plaintiff,      |
                                        |
-v-                                     |                      1:21-cv-1738
                                           Civil Action No.: ______________
                                        |
THE TRI-STATE CONSUMER, INC.,           | Presiding Judge to be determined upon
WT HOLDINGS, INC., and                  |          judicial assignment
CHARLES SLATERY,                        |
                                        |        JURY TRIAL DEMANDED
                        Defendant(s).   |
_______________________________________|

       Plaintiff Penny Hart (“Plaintiff” or “Ms. Hart”), by and through her attorneys,

Duke Holzman Photiadis & Gresens LLP, as and for her complaint against Defendants The Tri-

State Consumer, Inc. (“Tri-State”), WT Holdings, Inc. (“WT Holdings”), and Charles Slatery

(each a “Defendant” and collectively “Defendants”), alleges upon knowledge as to herself, and

upon information and belief as to all other matters, as follows:


                                         INTRODUCTION

       1.       This action arises from Defendants’ intimidation tactics and fraudulent inducement

of Ms. Hart into: (a) resigning her position as President and CEO of Defendant Tri-State; and (b)

selling her ownership interests in Tri-State.

       2.       Defendants engaged in the fraudulent conduct for, inter alia, the purpose of

circumventing Ms. Hart’s various rights as a shareholder and officer of Tri-State, including, but

not limited to: (a) her right of first refusal; (b) right to remain a board member of Tri-State during

the duration of her employment; and (c) right to an independent fair-market valuation of her Tri-

State shares and compulsory buyout of her ownership interest at fair market value.
            Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 2 of 32




                                          THE PARTIES

       3.       Plaintiff Penny Hart is a natural person, who at all relevant times was and is a

resident of the State of New York, County of Westchester.

       4.       Upon information and belief, Defendant Charles Slatery is a natural person who at

all relevant times was and is a resident of the State of Tennessee.

       5.       Upon information and belief, Defendant WT Holdings was and is a corporation

organized and existing under the laws of the State of Tennessee, with its principal place of business

located at 510 South Mendenhall Road, Suite 200, Memphis, Tennessee 38117.

       6.       Upon information and belief, at all relevant times Mr. Slatery was and is CEO and

Chairman of the Board of Directors of WT Holdings.

       7.       Upon information and belief, Defendant Tri-State was and is a corporation

organized and existing under the laws of the State of New York, with its principal place of business

located at 100 Jericho Quadrangle, Suite 124, Jericho, New York 11753.

       8.       Upon informant and belief, at all relevant times Tri-State was and is the owner of

non-party Tri-State Consumer Insurance Company (“TSC Insurance”), which was and is an

insurance company organized under the laws of, and duly authorized to transact insurance business

in, the State of New York.

       9.       Upon information and belief, at all relevant times WT Holdings was and is the

majority owner of Tri-State.

       10.      Upon information and belief, at all relevant times herein, Mr. Slatery served as the

Chairman of the Board and Executive Vice President of Tri-State.

       11.      Upon information and belief, WT Holdings wholly owns non-party Stillwater

Property and Casualty Insurance Company (“Stillwater”).



                                                -2-
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 3 of 32




       12.     Upon information and belief, Mr. Slatery is owner and an officer of non-party NFC

Investments, LLC (“NFC Investments”), which manages various investment portfolios for TSC

Insurance and Stillwater, which combined, total several hundred million dollars of investments.

       13.     Upon information and belief, at all relevant times, pursuant to his positions,

Mr. Slatery controlled Tri-State, WT Holdings and its subsidiary Stillwater, and the firm that

manages their investment portfolios, NFC Investments.

       14.     Upon information and belief, after Ms. Hart was forced to resign as President and

CEO of Tri-State, Mr. Slatery obtained total control of Tri-State.


                                 JURISDICTION AND VENUE

       15.     This Court has jurisdiction pursuant to Section 27 of the Securities and Exchange

Act (15 USCS § 78aa(a)), 28 U.S.C. § 1331, and 28 U.S.C. § 1367.

       16.     Venue is proper in this District pursuant to Section 27 of the Securities and

Exchange Act (15 USCS § 78aa(a)) and 28 U.S.C. § 1391.


                                  FACTUAL BACKGROUND

I.     General Overview

       17.     Tri-State was formed in or about 1974 as a holding company.

       18.     From 1992 through 2008, Ms. Hart and her brother collectively owned one hundred

percent (100%) of the outstanding stock of Tri-State.

       19.     By and through their ownership of Tri-State, Ms. Hart and her brother also owned

and controlled Tri-State’s various wholly-owned subsidiary(ies), including TSC Insurance.

       20.     In 2008, Ms. Hart and her brother sold their combined one hundred percent (100%)

ownership interest in Tri-State to Defendant WT Holdings.



                                               -3-
            Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 4 of 32




       21.      Notwithstanding, WT Holdings chose to retain Ms. Hart as the President and CEO

of Tri-State, so that she could, among other things, continue to manage and oversee the operations

of Tri-State’s various insurance-related, wholly-owned subsidiaries—including TSC Insurance.

       22.      Two years later, in or around August 2010, Ms. Hart re-purchased three percent

(3%) of the outstanding stock of Tri-State from WT Holdings.

       23.      Accordingly, following that stock purchase, Ms. Hart was a three percent (3%)

shareholder and owner of Tri-State, and simultaneously continued as its President and CEO.

       24.      Meanwhile, WT Holdings was a ninety-seven percent (97%) shareholder and

owner of Tri-State, and WT Holdings’ President, CEO, and Chairman of the Board of Directors,

Charles Slatery, was appointed as the Executive Vice President of Tri-State.

       25.      In the approximate thirteen (13) years under Ms. Hart’s leadership and guidance as

President and CEO, Tri-State thrived, resulting in approximately $50 million dollars of dividends

being distributed to Tri-State’s shareholders.


II.    Ms. Hart’s efforts as President and CEO resulted in multiple third-party offers to
       purchase Tri-State

       26.      On or around December 10, 2018, an entity known as Standard Diversified entered

into an agreement with Tri-State to purchase all, or substantially all, of Tri-State’s then-current

holdings.

       27.      Accordingly, Tri-State, specifically Ms. Hart on behalf of Tri-State, and WT

Holdings engaged in months of exhaustive due diligence to vet the details of the potential purchase;

however, ultimately the parties were unable to consummate a deal.

       28.      While Tri-State and its majority shareholder, WT Holdings, desired to pursue the

deal, Standard Diversified withdrew its interest and offer.



                                                 -4-
            Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 5 of 32




       29.      Shortly after that purchase offer fell through, Hal Belodoff of Plymouth Rock

Assurance approached Mr. Slatery and informed him that Plymouth Rock Assurance would be

interested in purchasing Tri-State.

       30.      Yet again, WT Holdings was willing to entertain the purchase offer; thus, Tri-State,

specifically Ms. Hart on behalf of Tri-State, and WT Holdings began another round of exhaustive

due diligence to vet the details of Plymouth Rock Assurance’s proposed purchase.

       31.      However, by June of 2020, Plymouth Rock Assurance ultimately, and unilaterally,

chose not to proceed forward with the purchase of Tri-State.

       32.      Yet again, Tri-State and its majority shareholder, WT Holdings, desired to pursue

the deal.

       33.      Shortly after the Plymouth Rock Assurance purchase negotiations ended,

Mr. Slatery informed Ms. Hart that WT Holdings was considering having its subsidiary, Stillwater

Property and Casualty Insurance Company (“Stillwater”), acquire TSC Insurance either by stock

purchase, merger, or otherwise.

       34.      Mr. Slatery expressly told Ms. Hart that to make the merger and/or sale to Stillwater

“go more smoothly and more quickly”, the sale/merger price would be less than fair market value

for TSC Insurance.

       35.      Ms. Hart, however, did not wish to see TSC Insurance merge into or otherwise be

acquired by Stillwater—particularly not for less than market value—because, among other things,

she believed the merger would result in the “consolidation” (i.e., termination) of most, if not all,

of the employees of TSC Insurance—many of whom Ms. Hart had worked with for more than a

decade.




                                                -5-
          Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 6 of 32




       36.     Accordingly, Ms. Hart informed WT Holdings and Mr. Slatery that she wanted to

purchase Tri-State, rather than have Tri-State merge with or be acquired by Stillwater.

       37.     After further discussions with Mr. Slatery, Ms. Hart agreed to acquire Tri-State on

substantially similar terms to those proposed by Plymouth Rock Assurance. .


III.   Ms. Hart’s efforts to purchase Tri-State

       38.     On August 10, 2020, Mr. Slatery’s assistant, Emmel Golden, confirmed, via e-mail,

the details WT Holdings would be looking for in a letter of intent (“LOI”) from Ms. Hart. His

email indicated that the “Purchase price would be 100% of Tangible GAAP Book value at closing

plus $14 million” and that “We will grant a period of exclusivity until 9/30/2020 that would restrict

us from having talks with other potential buyers, but we would not preclude us from continuing

our ongoing work to prepare for Stillwater acquisition of Tri-State.”

       39.     Two days later, via email on August 12, 2020, Mr. Slatery himself confirmed

certain terms, including the price and period of “exclusivity through at least September 30th.”

(Emphasis added).

       40.     In reliance upon these promises, Ms. Hart incurred significant time and expense

engaging and working with several professionals—including legal counsel, numerous consultants,

and investment bankers—to begin lining up the sources of her financing and assembling a package

for the proposed purchase that would meet the price and terms of purchase proposed by the

Defendants on August 10, 2020. Ms. Hart also incurred substantial damages to her reputation, as

well as lost opportunity costs, as a result of Defendants’ false promises and her reliance thereon.




                                                -6-
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 7 of 32




IV.    Tri-State and WT Holdings began fraudulently inducing, and imposing economic
       duress on, Ms. Hart to sell her minority Tri-State interest/ownership.

       41.     Beginning, in and around mid-November 2020, Mr. Slatery told Ms. Hart that

before any purported sale to her could occur, and/or before the potential merger with Stillwater

could occur, WT Holdings required Ms. Hart to resign her positions as President and CEO of Tri-

State, and she also would be required to sell her three percent (3%) stock interest back to

WT Holdings.

       42.     To that end, on November 17, 2020, at 10:33 a.m., Mr. Slatery sent Ms. Hart an

email proposing that WT Holdings would pay her a severance of $1.1 million if she resigned her

positions.

       43.     The November 17, 2020, e-mail also included a proposal that WT Holdings would

compensate Ms. Hart for her three percent (3%) stock interest in Tri-State, such that WT Holdings

would pay her $1,410,227.00, based on an unaudited value from October 31, 2020.

       44.     However, Mr. Slatery stated that Ms. Hart had to accept those terms by 5:00 p.m.

the following day, otherwise the Board of Directors would convene and simply terminate Ms. Hart

from her positions and move forward with the merger with Stillwell.

       45.     Tellingly though, in the same email, Mr. Slatery also stated: “This deadline is

intended to emphasize our strong desire to bring focus to the matters at hand and to bring these

matters to a quick resolution. Our expectation is that filings for the merger of Tri-State and

Stillwater will be submitted shortly and the merger will become effective 1/1/2021. We encourage

you to continue your efforts to bring an offer to WT Holdings for the purchase of Tri-State until

the merger becomes effective.” (Emphasis added).

       46.     What is more, Mr. Slatery concluded that email by stating: “We appreciate all the

work you did for us, but the time has come to move on to the next chapter. We value the

                                              -7-
             Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 8 of 32




relationship with you and would like to exit on good terms. We are asking for your resignation so

we all can move forward. If you decline, the likely alternatives will result in you receiving far less

monetary value for your shares and no severance payment. This is not a threat and not a path we

want to go down, but us being fully transparent with you.” (Emphasis added).

         47.     Mr. Slatery and WT Holdings were being anything but transparent with Ms. Hart.

         48.     Mr. Slatery called a meeting of the Board of Directors of Tri-State and of TSC

Insurance—without giving the proper or required notice of the meeting—for the purpose of

terminating Ms. Hart’s employment.

         49.     Mr. Slatery told Ms. Hart in no uncertain terms that she could either (1) resign and

sell her shares at the value offered and continue moving forward with the purchase of Tri-State, or

(2) be terminated without severance, receive less value for her shares, and forgo the purchase of

Tri-State.

         50.     Ms. Hart attempted to contact the Defendants to determine why they were suddenly

demanding her compliance with these new, unilaterally-imposed terms, particularly in light of the

ongoing negotiations for her purchase of Tri-State.

         51.     Instead of responding to Ms. Hart’s inquiries and/or discussing the Defendants’

unilaterally-established terms with her, via e-mail at 4:13 p.m. on November 20, 2020, Defendants

reiterated their ultimatum to Ms. Hart, but they reduced the previously-offered price by

$100,000.00. What is more, the Defendants demanded that Ms. Hart accept the deal and return

the executed paperwork “without changes” by 5:00 p.m. that day, i.e., forty-seven (47) minutes

later.

         52.     Notwithstanding, yet again, on November 23, 2020, at 7:06 a.m., Ms. Hart wrote to

Mr. Slatery seeking clarification on why he and WT Holdings were setting apparently-arbitrary



                                                 -8-
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 9 of 32




deadlines and attempting to apparently punish her based on those arbitrary deadlines, despite the

fact that Mr. Slatery had previously committed that Ms. Hart: (a) would be “allow[ed] the

opportunity to come up with a legitimate buyer by year end”; and (b) “would keep [her] shares and

[her] job until the merger happened or until [she] failed to raise money [for her purchase of Tri-

State] (whichever came first).”

       53.     In reply, Mr. Slatery simply regurgitated Mr. Golden’s previous note that “We will

strongly consider an offer that meets our parameters Penny can bring before the merger is

concluded . . . . We continue to encourage her effort to bring a solid offer.” He then noted that,

“I am available to talk today, of course. CKS [Charles K. Slatery].”

       54.     Following that, Ms. Hart spoke to Mr. Slatery by telephone and in-person about

everything that was transpiring.     During those conversations, Mr. Slatery reaffirmed that

WT Holdings would entertain an offer if she could propose one before the end of the year.

       55.     Nevertheless, he explained that the resignation of her positions and sale of her stock

to WT Holdings was a necessary first step in that process—after he previously exerted pressure on

Ms. Hart by emphasizing that he “really needed her to cooperate”—explaining that if she did not,

she would be terminated by the Board of Directors, which, as he explained, meant (a) she would

receive absolutely no severance—as opposed to the $1 million severance the Board was offering

at the time, and (b) she would receive far less monetary value for her shares post-termination,

rather than through the sale the Board was offering at the time.

       56.     Mr. Slatery made clear to Ms. Hart that if she did “cooperate,” she would be

afforded the opportunity to purchase Tri-State.

       57.     Accordingly, on November 30, 2020, confident that she could meet WT Holdings’

price for the purchase of Tri-State, and in order to keep the deal moving forward in reliance on



                                                  -9-
          Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 10 of 32




WT Holdings’ and Mr. Slatery’s representations that her opportunity to purchase Tri-State would

continue if she signed WT Holding’s agreements, Ms. Hart “cooperated” by executing and

returning both of the agreements WT Holdings and Mr. Slatery had prepared.

         58.   Thereafter, Ms. Hart continued her tireless efforts to put together a purchase

proposal for Tri-State, all the while communicating with Mr. Slatery about the progress and status

of the proposal and the efforts being exerted to create the same.

         59.   On December 1, 2020, Mr. Slatery still called the meeting of the Board of Directors,

at which time he terminated other Board members who, upon information and belief, he believed

were sympathetic to Ms. Hart and/or who would oppose his plans to have Stillwater purchase Tri-

State for far less than the amount Ms. Hart was prepared to offer, and for far less than fair market

value.

         60.   Upon information and belief, at the December 1, 2020, Board meeting, and prior to

the termination of the Board members who were favorable to Ms. Hart, an inquiry was made as to

the potential sale of Tri-State to Ms. Hart; the favorable Board members were then terminated.

         61.   On or about December 13, 2020, Ms. Hart sent two letters of intent to Mr. Slatery

for her proposed purchase of Tri-State, both of which met the price terms set forth by WT Holdings

and Mr. Slatery on August 10, 2020. However, via several text messages between December 14,

2020, and December 21, 2020, Mr. Slatery claimed he “did not receive” the two letters of intent

from Ms. Hart, claiming there may have been an issue with her emails going to his “junk folder.”

         62.   Upon information and belief, none of Ms. Hart’s numerous emails to Mr. Slatery

in the previous years had gone to his “junk folder.”




                                               - 10 -
           Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 11 of 32




       63.     Eventually though, by December 21, 2020, Mr. Slatery confirmed he received the

letters of intent, and he flatly rejected them as alleged “mere indication of interest, not serious

offers.”

       64.     The letters of intent provided by Ms. Hart indicated that she and her proposed

financiers would purchase Tri-State at “[n]et Tangible Book Value as of December 31, 2020

adjusted for the deduction of a pre-close special dividend of its Schedule BA Assets and the

addition of $14,000,000.” Based on the book value as of November and December 2020, the

overall purchase price was, upon information and belief, likely to be more than $80 million dollars.

       65.     That price represented a significant increase over the purchase price anticipated by

the Plymouth Rock Assurance letter of intent, which provided that “[u]sing 6/30/19 tangible equity

of $51 million (inclusive of the Schedule BA assets) as presented by management, this implies a

purchase price of $65.0 million at close.”

       66.     In addition to being approximately $15 million more than the Plymouth Rock offer,

upon information and belief, the anticipated purchase price from Ms. Hart and her financiers also

represents significantly more than the proposed acquisition by/merger with Stillwater.

       67.     Nevertheless, upon information and belief, to date, Mr. Slatery has not presented

any of Ms. Hart’s offers to purchase Tri-State to the Board of Directors or, more broadly, the

shareholders of WT Holdings.

       68.     The reason WT Holdings and Mr. Slatery have not made any good faith effort to

engage with Ms. Hart about her proposed purchase of Tri-State is because their offer to entertain,

and “strongly consider,” those offers and negotiate with her was a ruse all along.

       69.     Defendants never intended to entertain any potential sale of Tri-State to Ms. Hart.

Instead, Defendants intended to move forward with the merger with Stillwater.



                                               - 11 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 12 of 32




        70.     Thus, Defendants devised and executed a plan through which they intentionally

misrepresented their willingness to entertain and “strongly consider an offer that meets our

parameters” for the purpose of inducing her into (a) resigning her positions as President and CEO

of Tri-State and (b) selling her three percent (3%) stock ownership interest at significantly less

than fair market value.

        71.     Specifically, Defendants realized that as President, CEO, and a three percent (3%)

shareholder of Tri-State, Ms. Hart was entitled to various rights under New York State Insurance

Law, New York State Business Corporation Law, and the Tri-State Shareholders Agreement.

        72.     If WT Holdings sought to merge, or otherwise sell, all or substantially all of Tri-

State’s then-current holdings over Ms. Hart’s objection(s), she would be entitled to exercise some

or all of those rights.

        73.     Upon information and belief, those rights included, but were not limited to: (a) a

right of first refusal; (b) a right to remain a member of the board of directors during the entire

duration of her employment; and (c) a right to an independent, fair-market valuation of Tri-State,

together with a compulsory buyout of her ownership interest at fair market value price.

        74.     Defendants did not want Ms. Hart to exercise her substantive rights while they

examined selling all, or substantially all, of Tri-State’s assets and holdings.

        75.     Defendants did not want Ms. Hart maintaining her status as a member of the Board

of Directors and questioning why Mr. Slatery was not bringing to their attention numerous bona

fide offers for the purchase of Tri-State at substantially better value than the proposed acquisition

and/or merger by Stillwater.

        76.     Defendants did not want to have to appraise or otherwise pay Ms. Hart a fair

valuation of her three percent (3%) interest in Tri-State. Indeed, an appraisal of Tri-State and the



                                                - 12 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 13 of 32




value of its shares would bring to light the vast disparity of the value for which Mr. Slatery was

trying to have Stillwater acquire and/or merge with Tri-State.

       77.     Ultimately, Mr. Slatery/Defendants’ plan worked, and they were able to

fraudulently induce Ms. Hart into (a) resigning her positions with Tri-State and (b) selling her three

percent (3%) interest in the company at significantly less than fair market value; thus allowing

Defendants to buy Ms. Hart’s Tri-State shares for a depressed price without appraisal and to move

forward with the plans to merge Tri-State with Stillwater without any delay or obstruction from

Tri-State’s minority shareholder—Ms. Hart.

       78.     Indeed, if Tri-State terminated Ms. Hart rather than inducing her to resign, Ms. Hart

would have had the right to an independent appraisal, a time consuming endeavor, and purchase

of her three percent (3%) interest at fair market value based on the appraisal.

       79.     Similarly, if WT Holdings attempted to merge Stillwater and Tri-State while Ms.

Hart was still a three percent (3%) owner of Tri-State, rather than improperly inducing Ms. Hart

to first sell her interest, Ms. Hart would have had the right to dissent and force an independent

appraisal and purchase of her shares for fair market value.

       80.     In order to circumvent Ms. Hart’s legal rights as a minority shareholder and/or

terminated employee, WT Holdings and Mr. Slatery used misrepresentations about her purchase

of Tri-State, and threats about what would happen if she did not cooperate, to induce Ms. Hart to

execute agreements resigning her employment and selling her shares at below-market value

without the opportunity for an independent appraisal.

       81.     In fact, rather tellingly, Mr. Slatery and the Defendants have never made any good-

faith effort to respond to Ms. Hart’s letters of intent for the purchase of Tri-State. That is because,




                                                - 13 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 14 of 32




despite their numerous representations for months, WT Holdings and Mr. Slatery never had any

intention to sell Tri-State to Ms. Hart or even entertain her good faith offer.

       82.     Instead, after achieving the goal of depriving Ms. Hart of her substantive rights,

Mr. Slatery, on behalf of Defendants, simply dismissed Ms. Hart’s purchase offer without, upon

information and belief, ever presenting it to the Board of Directors of Tri-State and/or WT

Holdings, and without substantively responding to the proposed terms.


V.     Mr. Slatery’s hidden, ulterior motive to have fraudulently induced, and exerted
       economic duress on, Ms. Hart to resign from her positions with Tri-State and
       accept less-than fair market value for her minority interest.

               a.      Mr. Slatery’s hidden, ulterior motive in connection with Tri-State
                       and Stillwater.

       83.     Mr. Slatery, at all relevant times, had control and/or dominion over Defendants Tri-

State and WT Holdings and was acting, both actually and apparently, in his roles therewith.

       84.     In addition to the Defendants’ overall plan to circumvent Ms. Hart’s imminent

objection to a proposed merger and/or sale of all or substantially all of Tri-State’s holdings,

Mr. Slatery had other, personal motivations to ensure that Ms. Hart did not succeed in purchasing

Tri-State.

       85.     Specifically, Mr. Slatery is an owner and officer of an entity named NFC

Investments, LLC (“NFC Investments”), which, upon information and belief, is a limited liability

company organized and existing under the laws of the State of Tennessee, with its principal place

of business located at 510 South Mendenhall Road, Suite 200, Memphis, Tennessee 38117—i.e.,

the same office as WT Holdings.

       86.     NFC Investments is the entity that manages various investment portfolios for

insurance companies, including TSC Insurance and, upon information and belief, Stillwater.



                                                - 14 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 15 of 32




       87.     Upon information and belief, the Tri-State and Stillwater investment portfolios

alone total several hundred million dollars of investments.

       88.     As an owner and officer of NFC Investments, Mr. Slatery has a personal financial

interest in ensuring that those investment portfolios continue to be managed by NFC Investments,

so that the company and Mr. Slatery can continue to reap the benefit of the commissions earned

from those investment portfolios.

       89.      If Ms. Hart purchased Tri-State, she would no longer be obligated to have the

investment portfolios for TSC Insurance be managed by NFC Investments to Mr. Slatery’s own

personal detriment.

       90.     Thus, if Ms. Hart purchased Tri-State, Mr. Slatery would lose control of that

company and its approximately $110 million dollar investment portfolio(s), and the personal

financial gain he received from retaining his own investment firm, NFC Investments, to manage

Tri-State’s investments.

       91.     Upon information and belief, NFC Investment, at all times relevant hereto, also

managed the investment portfolio for Stillwater—an entity also wholly owned by WT Holdings.

       92.     Therefore, upon information and belief, after learning that Ms. Hart desired to

purchase Tri-State on more beneficial terms than the potential merger of Tri-State and Stillwater,

Mr. Slatery developed and prosecuted the plan to deprive Ms. Hart of her substantive rights not

only to dissent to a merger, require an appraisal, and sell her shares for fair market value, but also

to ensure that he would personally continue to profit from the investment portfolios being managed

by NFC Investments.




                                                - 15 -
           Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 16 of 32




                b.     Mr. Slatery’s hidden, ulterior motive in connection with Tri-State
                       and Gramercy Indemnity Company.

       93.      Tri-State re-insured various claims primarily underwritten by Gramercy Indemnity

Company (“Gramercy”), and held approximately 20% of the exposure for those claims as a result

thereof.

       94.      Upon information and belief, WT Holdings is an owner of Gramercy.

       95.      Upon information and belief, Mr. Slatery is an owner and/or officer of Gramercy.

       96.      Upon information and belief, Mr. Slatery and NFC Investments were responsible

for the investment portfolio(s) of Gramercy.

       97.      In or around the time the Plymouth Rock Assurance’s purchase offer was being

considered by Tri-State, Ms. Hart began reviewing certain Gramercy claims that were re-insured

by Tri-State.

       98.      Ms. Hart determined that several of those claims appeared to be under-reserved.

       99.      Ms. Hart brought her concerns about the Gramercy claims to Mr. Slatery, and

recommended that Tri-State perform a full claims audit on them.

       100.     On or around March 25, 2020, Mr. Slatery told Ms. Hart that she was not to audit

or otherwise review the Gramercy claims that were re-insured by Tri-State.

       101.     Mr. Slatery further instructed Ms. Hart that under no circumstances was she to bring

her “unfounded concerns” about the Gramercy claims to the attention of the Tri-State Board of

Directors.

       102.     Upon information and belief, Mr. Slatery did not wish to have a full claims audit

conducted on the Gramercy claims because, if the reserves for the Gramercy claims had to be

increased, it would bring attention to the fact that Gramercy was not as lucrative as Mr. Slatery

held it out to be to the Tri-State Board of Directors and WT Holdings shareholders.

                                               - 16 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 17 of 32




       103.    Upon information and belief, by June 2020 when the Plymouth Rock Assurance

purchase offer had been withdrawn, Mr. Slatery knew that if Ms. Hart either (a) successfully

purchased Tri-State or (b) remained the President, CEO, and a Board member of Tri-State at the

time of the potential Stillwater-Tri-State merger/acquisition, Ms. Hart’s concerns about

Gramercy’s claims would be brought to the attention of Tri-State’s Board of Directors and/or the

shareholders of WT Holdings.

       104.    Therefore, upon information and belief, in addition to all of the other motivations

and bases for seeking Ms. Hart’s divestiture as an officer and shareholder of Tri-State, Mr. Slatery

also sought her divestiture to ensure that his malfeasance and disregard of the Gramercy issues

would not come to light.

       105.    As a result of all of the Defendants’ fraudulent conduct, Plaintiff has been deprived

of her substantive rights as a shareholder of Tri-State. Consequently, Ms. Hart has been damaged

by the Defendants’ conduct in an amount to be proven at trial based on an independent, fair-market

valuation of Tri-State as of November 30, 2020, which upon information and belief, will show that

Plaintiff has suffered damages of not less than $1,750,000.00.


                                   FIRST CAUSE OF ACTION
 (Section 10(b) of the Securities and Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5)


       106.    Plaintiff repeats and realleges the foregoing paragraphs as if set forth herein in full.

       107.    Defendants, directly or indirectly, by the use of means or instrumentality of

interstate commerce or of the mails, used or employed, in connection with the purchase or sale of

securities, manipulative or deceptive devices or contrivances in contravention of the rules and

regulations prescribed by the SEC, including Rule 10b-5 (17 C.F.R. § 240.10b-5).




                                                - 17 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 18 of 32




       108.    Defendants, directly or indirectly, in connection with the purchase or sale of

securities, used or employed a device, scheme, or artifice to defraud.

       109.    Defendants, directly or indirectly, in connection with the purchase or sale of

securities, made untrue statements of material fact and omitted to state material facts necessary in

order to make statements made, in the light of the circumstances under which they were made, not

misleading.

       110.    Defendants, directly or indirectly, in connection with the purchase or sale of

securities, engaged in acts, practices, and a course of business which operated as a fraud and deceit

upon Plaintiff in connection with the purchase or sale of securities.

       111.    In particular with regard to Mr. Slatery, as previously described, Mr. Slatery, on

behalf of himself and as an agent of Tri-State and WT Holdings, made material misrepresentations,

material misstatements, and omitted material facts related to the sale of securities in order induce

Plaintiff Ms. Hart into (a) resigning her positions with Tri-State and (b) selling her three percent

(3%) interest in the company at significantly less than fair market value, which included the

following false material representations:

               a. Telling Ms. Hart that Defendants would seriously consider any purchase offer

                   Ms. Hart could put forward if it met certain key terms and expectations, which

                   were set forth via email on August 10, 2020, including that the “Purchase price

                   would be 100% of Tangible GAAP Book value at closing plus $14 million.”;

               b. Shortly thereafter, telling Ms. Hart that she (a) would be “allow[ed] the

                   opportunity to come up with a legitimate buyer by year end”; and (b) “would

                   keep [her] shares and [her] job until the merger happened or until [she] failed

                   to raise money [for her purchase of Tri-State] (whichever came first).”;



                                               - 18 -
        Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 19 of 32




              c. Reiterating to Ms. Hart on or about November 17, 2020, that before any

                  purported sale to her could occur, and/or before the potential merger with

                  Stillwater could occur, WT Holdings required Ms. Hart to resign her positions

                  as President and CEO of Tri-State, and she also would be required to sell her

                  three percent (3%) stock interest back to WT Holdings;

              d. Telling Ms. Hart via email on November 17, 2020, at 10:33 a.m., that

                  WT Holdings would compensate Ms. Hart for her three percent (3%) stock

                  interest in Tri-State, such that WT Holdings would pay her $1,410,227.00,

                  based on an unaudited value from October 31, 2020, and stating that “If you

                  decline, the likely alternatives will result in you receiving far less monetary

                  value for your shares and no severance payment. This is not a threat and not a

                  path we want to go down, but us being fully transparent with you.”;

              e. Shortly thereafter, explaining to Ms. Hart that if she did not “cooperate” by

                  executing the agreements Defendants had prepared, she would be terminated

                  by the Board of Directors of Tri-State; and

              f. Telling Ms. Hart that if she did “cooperate” and sign the agreements Defendants

                  had prepared, she would be afforded the opportunity to purchase Tri-State.

       112.   As previously described, Defendants’ material representations were false, and

Defendants’ concealed and omitted material facts, because:

              a. In reality, Defendants had no intention of considering Plaintiff’s purchase of

                  Tri-State, even if Plaintiff met Defendants’ proposed terms, but rather

                  concealed their true intentions and misrepresented to Plaintiff that she would

                  have the opportunity to purchase Tri-State if she resigned her officer and



                                             - 19 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 20 of 32




                   director positions, and sold back her shares, in order to remove impediments

                   and obstructions to their plans—which Plaintiff could raise pursuant to her legal

                   and contractual rights as an officer, director, and owner—to merge Tri-State

                   and Stillwater;

               b. Defendants intended to move forward with a merger without regard to

                   Plaintiff’s proposed offer; and

               c. Defendants sought to circumvent Ms. Hart’s substantive rights as dissenting

                   officer and three-percent (3%) shareholder of Tri-State, because they knew that

                   if they chose to move forward with the Stillwater transaction and sought to

                   terminate Ms. Hart, she would be entitled to an independent fair-market

                   valuation of the company, and she would be entitled to receive fair market value

                   for her ownership interest, which, upon information and belief, Defendants

                   knew would be substantially higher than the price they were offering her for her

                   ownership interest.

       113.    In addition, although Mr. Slatery was advised and knew that Plaintiff was seeking

to purchase Tri-State and would otherwise exercise, and/or be entitled to exercise, her substantive

rights as a director, officer, and minority shareholder in Tri-State if she was unable or unwilling to

purchase Tri-State, Mr. Slatery knowingly misrepresented to Ms. Hart that if she “cooperated”

with the Defendants by signing the agreements they prepared for her to resign her positions and

sell her shares, that she would be afforded a full and fair opportunity to purchase Tri-State on the

terms that had previously been conveyed to her by Defendants—despite the fact that Mr. Slatery

knew that was not true.




                                                - 20 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 21 of 32




        114.    As previously discussed, Mr. Slatery, on behalf of himself and Tri-State and WT

Holdings, made the aforementioned material misrepresentations during numerous telephone calls

and email communications between June 2020 and December 2020.

        115.    As previously discussed, Ms. Hart knew and understood that Mr. Slatery was

representing and acting on behalf of Tri-State and its majority shareholder, WT Holdings, in all

meetings, teleconferences, and email communications regarding the potential sale of Tri-State to

Ms. Hart and/or its sale to, or merger with, Stillwater, and any information, representations, or

materials provided by Mr. Slatery and Tri-State were shared with Ms. Hart, and were intended to

be provided to Ms. Hart.

        116.    In addition, upon information and belief, Defendants’ material misrepresentations

and omissions included their failure to disclose the true payment(s) and benefit(s) they were

receiving and would continue to receive in exchange for advising, recommending, and steering

Plaintiff to divest herself of her positions and ownership interest in Tri-State in exchange for the

opportunity to purchase Tri-State.

        117.    The previously described misrepresentations and omissions made by Mr. Slatery,

on behalf of himself, Tri-State, and WT Holdings, were material because a reasonable investor

would consider such information and omissions important in determining whether to divest

themselves of their positions with, and ownership interests in, Tri-State, and Plaintiff in fact relied

up on such misrepresentations and omissions in agreeing to divest herself of her positions and

ownership interest in Tri-State in exchange for the opportunity to purchase Tri-State.

        118.    As previously discussed, Mr. Slatery, on behalf of himself, Tri-State, and WT

Holdings, knowingly made the aforementioned materially false statements and omissions with the

intent to defraud Plaintiff.



                                                - 21 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 22 of 32




       119.    When Mr. Slatery made the above-described materially false misrepresentation and

omissions, he either knew their falsity or had a complete and utter reckless disregard for their truth.

       120.    Mr. Slatery’s misrepresentation and omissions were knowingly and intentionally

false, because Defendants never intended to consider any offer to purchase Tri-State from Plaintiff,

regardless of how lucrative and/or beneficial any such offer may have been as compared to the

contemplated sale to, or merger with, Stillwater.

       121.    Mr. Slatery had the motive and opportunity to make misleading statements to

defraud Plaintiff because his compensation, directly or indirectly through WT Holdings and NFC

Investment, was contingent on or otherwise linked to the amount of money that remained in NFC’s

Investment’s portfolio(s) for Defendants and Stillwater, and Mr. Slatery knew that if Ms. Hart

(a) purchased Tri-State, she would no longer be obligated to have the investment portfolio(s) for

TSC Insurance and/or Tri-State be managed by NFC Investments, to Mr. Slatery’s own personal

detriment, and (b) conducted a claims audit of Gramercy it would bring Mr. Slatery’s malfeasance

and misrepresentations with respect Gramercy to the attention of the Board of Directors and/or

shareholders of WT Holdings, and/or it would cause a drastic decrease in the investment portfolios

for TSC Insurance, Tri-State, and/or Gramercy managed by NFC Investments, to Mr. Slatery’s

own personal detriment.

       122.    Plaintiff justifiably relied on Mr. Slatery’s aforementioned misrepresentations,

omissions of material fact, advice, and recommendations, made on behalf of himself, Tri-State,

and WT Holdings, in agreeing to divest herself of her positions and ownership interest in Tri-State

in exchange for the opportunity to purchase Tri-State, and Plaintiff would not have so divested

herself had she known the truth.




                                                - 22 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 23 of 32




       123.    By reason of the foregoing, Defendants committed unlawful fraudulent conduct in

connection with the purchase or sale of securities in violation of Section 10(b) of the Exchange

Act (15 U.S.C. § 78j(b)) and Rule 10b-5 (17 C.F.R. § 240.10b-5).

       124.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and will continue to suffer, substantial monetary damages.

       125.    By reason therefor, Plaintiff seek a judgment against Defendants, jointly and

severally, for all damages caused by their violations of Section 10(b) of the Exchange Act and

Rule 10b-5 in an amount to be proven at trial, but not less than $1,750,000, plus interest and costs.


                                 SECOND CAUSE OF ACTION
                 (Sections 20(a) of the Exchange Act against Defendant Slatery)


       126.    Plaintiff repeats and realleges the foregoing paragraphs as if set forth herein in full.

       127.    At all times mentioned, Mr. Slatery controlled Tri-State and WT Holdings by virtue

of his key, high-level positions at/with Tri-State and its majority shareholder, WT Holdings.

       128.    In particular, Mr. Slatery was at the relevant times CEO and Chairman of the Board

of Directors of WT Holdings—the controlling shareholder of Tri-State—and upon information

and belief, the Chairman of the Board and Executive Vice President of Tri-State.

       129.    By reason of his positions at Tri-State and WT Holdings, Mr. Slatery had authority

over Tri-State’s and WT Holdings’ operations, participated in the day-to-day management of Tri-

State and WT Holdings, and was the ultimate decision maker for Tri-State and WT Holdings.

       130.    As such, Mr. Slatery was a “controlling person” for the acts of Tri-State and

WT Holdings—the controlled persons—pursuant to Section 20(a) of the Securities and Exchange

Act.




                                                - 23 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 24 of 32




       131.    As previously discussed in detail, including the allegations previously set out

detailing each Defendants’ conduct in violation of Section 10(b) of the Exchange Act and Rule

10b-5, Tri-State, WT Holdings, and Mr. Slatery are primary violators of the Exchange Act based

on their fraudulent conduct in connection with Plaintiff’s divestiture of her positions and sale of

her ownership interest in Tri-State to WT Holdings in exchange for the right to purchase Tri-State.

       132.    As previously discussed in detail, including the allegations previously set out

detailing each Defendants’ conduct in violation of Section 10(b) of the Exchange Act and Rule

10b-5, Mr. Slatery was a culpable participant in the fraudulent conduct in connection with

Plaintiff’s divestiture of her positions and sale of her ownership interest in Tri-State in exchange

for the right to purchase Tri-State.

       133.    In particular, as previously discussed, Mr. Slatery made misrepresentations and

material omissions in furtherance of the fraud related to Plaintiff’s divestiture of her positions and

sale ownership interest in Tri-State in exchange for the opportunity to purchase Tri-State.

       134.    Mr. Slatery’s conduct in furtherance of the fraud, induced the aforementioned

violations of the Exchange Act.

       135.    By reason of the foregoing, Mr. Slatery violated Section 20(a) of the Exchange Act

(15 U.SC. § 78t).

       136.    By reason of the foregoing, Mr. Slatery is individually liable to the same extent as

Tri-State and WT Holdings for violations of the Exchange Act.

       137.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and will continue to suffer, substantial monetary damages.

       138.    By reason therefor, Plaintiff seeks a judgment against Defendants, jointly and

severally, in an amount to be proven at trial, but not less than $1,750,000, plus interest and costs.



                                                - 24 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 25 of 32




                                    THIRD CAUSE OF ACTION
                                     (Fraudulent Inducement)


       139.    Plaintiff repeats and re-alleges the preceding paragraphs as if fully set forth and

incorporated herein.

       140.    The Defendants made known material misrepresentations and omissions of

material fact to induce Plaintiff to execute agreements resigning her employment, to sell her

ownership interests, and to surrender her contractual and statutory rights arising therefrom.

       141.    In particular, as previously described, Defendants’ material misrepresentations,

material misstatements, and omitted material facts made in order to induce Plaintiff’s resignation

and sale of her shares, included:

               a.      Telling Ms. Hart that Defendants would seriously consider any purchase

                       offer Ms. Hart could put forward if it met certain key terms and

                       expectations, which were set forth via email on August 10, 2020, including

                       that the “Purchase price would be 100% of Tangible GAAP Book value at

                       closing plus $14 million.”;

               b.      Shortly thereafter, telling Ms. Hart that she (a) would be “allow[ed] the

                       opportunity to come up with a legitimate buyer by year end”; and (b) “would

                       keep [her] shares and [her] job until the merger happened or until [she]

                       failed to raise money [for her purchase of Tri-State] (whichever came

                       first).”;

               c.      Reiterating to Ms. Hart on or about November 17, 2020, that before any

                       purported sale to her could occur, and/or before the potential merger with

                       Stillwater could occur, WT Holdings required Ms. Hart to resign her


                                               - 25 -
        Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 26 of 32




                      positions as President and CEO of Tri-State, and she also would be required

                      to sell her three percent (3%) stock interest back to WT Holdings;

              d.      Telling Ms. Hart via email on November 17, 2020, at 10:33 a.m., that

                      WT Holdings would compensate Ms. Hart for her three percent (3%) stock

                      interest in Tri-State, such that WT Holdings would pay her $1,410,227.00,

                      based on an unaudited value from October 31, 2020, and stating that “If you

                      decline, the likely alternatives will result in you receiving far less monetary

                      value for your shares and no severance payment. This is not a threat and not

                      a path we want to go down, but us being fully transparent with you.”;

              e.      Shortly thereafter, explaining to Ms. Hart that if she did not “cooperate” by

                      executing the agreements Defendants had prepared, she would be

                      terminated by the Board of Directors of Tri-State; and

              f.      Telling Ms. Hart Mr. Slatery that if Ms. Hart did “cooperate” and signed the

                      agreements Defendants had prepared, she would be afforded the

                      opportunity to purchase Tri-State.

       142.   As previously described, Defendants’ representations were false, and Defendants’

concealed and omitted material facts, because:

              a.      In reality, Defendants had no intention of seriously considering Plaintiff’s

                      purchase of Tri-State, even if Plaintiff met Defendants’ proposed terms;

              b.      Defendants intended to move forward with a merger without regard to

                      Plaintiff’s proposed offer; and

              c.      Defendants sought to circumvent Ms. Hart’s substantive rights as dissenting

                      officer and three-percent (3%) shareholder of Tri-State, because they knew



                                              - 26 -
        Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 27 of 32




                      that if they chose to move forward with the Stillwater transaction and sought

                      to terminate Ms. Hart, she would be entitled to an independent fair-market

                      valuation of the company, and she would be entitled to receive fair market

                      value for her ownership interest, which, upon information and belief,

                      Defendants knew would be substantially higher than the price they were

                      offering her for her ownership interest.

       143.   Defendants’ representations were material because Plaintiff reasonably considered

such misrepresentations and omissions, and relied on such misrepresentations and omissions, in

determining whether to resign her employment, sell her shares, and give up her various legal and

contractual rights arising from her employment and ownership.

       144.   Defendants knowingly made the aforementioned materially false statements and

omissions with the intent to defraud Plaintiff, and to induce Plaintiff to execute agreements

resigning her employment, ownership interests, and related rights.

       145.   Defendants’ fraudulent conduct was for its own benefit because, once Plaintiff

executed the agreements, Defendants would:

              a.      Terminate Plaintiff’s right to a fair-market valuation and fair value for her

                      shares;

              b.      Eliminate Plaintiff’s right to a seat on Tri-State’s Board of Directors;

              c.      Terminate Plaintiff’s right to object to the merger as a shareholder, officer,

                      and director; and

              d.      Avoid the various delays and impediments to Defendants’ merger plans that

                      would arise from Plaintiff’s assertion of her aforementioned rights.




                                              - 27 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 28 of 32




       146.    Plaintiff reasonably and justifiably relied on the material misrepresentations and

omissions because Plaintiff had a longstanding, trusting relationship with Mr. Slatery, and based

on Defendants’ purported superior knowledge of WT Holdings desire to sell Plaintiff Tri-State

Insurance, and its requirement she first resign her position and sell back her 3% interest.

       147.    In reliance on Defendants’ material misrepresentations and omissions of material

fact, Plaintiff in fact signed the agreements resigning her employment and selling her shares for

less than fair market value without an appraisal.

       148.    Plaintiff would not have signed the agreements resigning her position and selling

her shares had she known the truth.

       149.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and will continue to suffer, substantial monetary damages.

       150.    By reason therefor, Plaintiff seeks a judgment against Defendants, jointly and

severally, for all damages sustained as a result of the Defendants’ conduct, in an amount to be

proven at trial based on (a) an independent, fair-market valuation of Tri-State as of November 30,

2020, and (b) the significant expenses Ms. Hart incurred to assemble her proposals for the purchase

of Tri-State, all in an amount not less than $1,750,000.00.


                                 FOURTH CAUSE OF ACTION
                                        (Economic Duress)


       151.    Plaintiff repeats and re-alleges the preceding paragraphs as if fully set forth and

incorporated herein.

       152.     As previously described, Defendants threatened Ms. Hart with an ultimatum that

she must resign her positions as President and CEO of Tri-State, or she would be terminated from




                                               - 28 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 29 of 32




her positions, which Defendants explained “will result in you receiving far less monetary value for

your shares and no severance payment.”

       153.    Defendants made those threats for the purpose of pressuring Ms. Hart into

(a) relying on those statements by actually resigning her positions and selling her shares, and

(b) forbearing from inquiring into the Defendants’ true motives and plans for the company.

       154.    Indeed, when Ms. Hart did not immediately accept the Defendants’ ultimatum, they

further exerted pressure upon her by reducing their monetary offer to her by $100,000.00, and

demanding that she accept the offer “without changes,” within forty-seven (47) minutes of the

Defendants re-asserting the newly-lowered ultimatum.

       155.     Moreover, Defendants made it clear to Ms. Hart in no uncertain terms that she

could either (1) resign and sell her shares at the value offered and continue moving forward with

the purchase of Tri-State, or (2) be terminated without severance, receive less value for her shares,

and forgo the purchase of Tri-State.

       156.    Compelled by the Defendants’ demands, and in reasonable reliance on the

Defendants’ representations, on November 30, 2020, Ms. Hart “cooperated” by executing and

returning both of the agreements Defendants had prepared.

       157.    Ms. Hart was compelled to accept the Defendants’ terms based on the Defendants’

wrongful threats, coupled with the unreasonably short and arbitrary deadlines they set for her.

       158.    The Defendants’ wrongful conduct effectively precluded Ms. Hart from exercising

free will in connection with the agreements the Defendants had prepared.

       159.    But for the Defendants’ wrongful threats and duress, Ms. Hart would have had the

right to an independent appraisal of Tri-State, and she could have compelled Tri-State to purchase

her three percent (3%) interest at fair market value based on that appraisal.



                                               - 29 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 30 of 32




        160.    Therefore, Ms. Hart has been damaged by the Defendants’ conduct in an amount to

be proven at trial based on an independent, fair-market valuation of Tri-State as of November 30,

2020, which upon information and belief, will show that Plaintiff has suffered damages of not less

than $1,750,000.00.


                                     FIFTH CAUSE OF ACTION
                                          (Breach of Contract)


        161.    Plaintiff repeats and re-alleges the preceding paragraphs as if fully set forth and

incorporated herein.

        162.    As of August 31, 2010, Plaintiff, WT Holdings, and Tri-State entered into the

Shareholder Agreement of The Tri-State Consumer, Inc. (the “Shareholder Agreement”).

        163.    In accordance with the terms and conditions of the Shareholder Agreement,

Plaintiff was entitled to certain rights and remedies in the event that Tri-State terminated her

employment as an officer of the company.

        164.    Also in accordance with the terms and conditions of the Shareholder Agreement,

Plaintiff was entitled to certain rights and remedies in the event that Tri-State sought to sell or

otherwise transfer all or substantially all of its assets.

        165.    In either event, one of the rights and remedies available to Plaintiff was the right to

have an independent appraisal of Tri-State conducted, for the purpose of establishing the fair

market value of each share of the company. Additionally, once the fair market value of the shares

was established, Plaintiff had the right to require the company to purchase her three percent (3%)

interest at fair market value.

        166.     Implied in every contract in the State of New York is a covenant of good faith

and fair dealing.

                                                  - 30 -
         Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 31 of 32




        167.    Among other things, the covenant of good faith and fair dealing requires contracting

parties to refrain from engaging in ay conduct that will have the effect of destroying or injuring

the right of the other party to receive the fruits of the contract at issue.

        168.     Defendants breached the Shareholder Agreement and its implied covenant of good

faith and fair dealing by engaging in a course of conduct that was designed to induce Plaintiff into

resigning her positions with the company and selling her three percent (3%) interest in the

company for far less than fair market value, all for the purpose of preventing Plaintiff from

exercising her substantive rights under the Shareholder Agreement, which, among other things,

included the right to have an independent appraisal conducted on the company, and the right to

require the company to purchase her three percent (3%) interest at fair market value.

        169.     As a result of the Defendants’ breach of the Shareholder Agreement and its implied

covenant of good faith and fair dealing, Ms. Hart has been damaged in an amount to be proven at

trial based on an independent, fair-market valuation of Tri-State as of November 30, 2020, which

upon information and belief, will show that Plaintiff has suffered damages of not less than

$1,750,000.00.


                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by a Jury

on all issues triable by right of Jury.




                                                 - 31 -
     Case 1:21-cv-01738-VEC Document 1 Filed 02/26/21 Page 32 of 32




                                   CONCLUSION
    WHEREFORE, Plaintiff demands judgment against Defendants:

          1.     On the First Cause of Action, an award of damages to Plaintiff in an
                 amount to be proven at trial, but not less than $1,750,000, plus
                 interest.
          2.     On the Second Cause of Action, an award of damages to Plaintiff in
                 an amount to be proven at trial, but not less than $1,750,000, plus
                 interest.
          3.     On the Third Cause of Action, an award of damages to Plaintiff in
                 an amount to be proven at trial, but not less than $1,750,000, plus
                 interest.
          4.     On the Fourth Cause of Action, an award of damages to Plaintiff in
                 an amount to be proven at trial, but not less than $1,750,000, plus
                 interest
          5.     On the Fifth Cause of Action, an award of damages to Plaintiff in an
                 amount to be proven at trial, but not less than $1,750,000, plus
                 interest
          6.     An award of attorney’s fees, costs, and disbursements, together with
                 such other and further relief as the court finds just and proper.

DATED:    February 26, 2021
          Buffalo, New York

                                DUKE HOLZMAN PHOTIADIS & GRESENS LLP

                                By:    s/ Steven W. Klutkowski
                                       Christopher M. Berloth
                                       Steven W. Klutkowski
                                       Thomas D. Lyons
                                       Attorneys for Plaintiff
                                       701 Seneca Street, Suite 750
                                       Buffalo, New York 14210
                                       (716) 855-1111
                                       cberloth@dhpglaw.com
                                       sklutkowski@dhpglaw.com
                                       tlyons@dhpglaw.com




                                        - 32 -
